DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6634467 to Liu.
Regarding claim 1, Liu discloses:
An activation installation (fig 4) for a motor vehicle door (Note The italicized limitation recites an intended use for the activation installation and does not hold patentable weight. It is the position of the examiner that the activation installation disclosed by Liu could be applied to a variety of structures, including a motor vehicle door), comprising: a distribution installation (132) and a flexible transmission element (both 32); wherein the distribution installation comprises a first input (link where both 32s and 20 connect), a first output (where the topmost end of the left 36 is connected to 221 as seen in fig 4), and a second output (where the topmost end of the right 36 is connected to 221 as viewed in fig 4), and wherein the distribution installation is configured to distribute an activation movement (braking) to two functional units (front and rear braking means seen partially in the bottom of fig 3); wherein during a normal operation (while the emergency break operation does not occur each time the activation movement is transmitted, the distribution installation is designed to work in the emergency situation as described above and that is a normal operation during an emergency situation), the flexible transmission element is configured to transmit the activation movement at least in portions from the distribution installation to a first functional unit (braking means shown in the bottom of fig 3, front braking means) of the two functional units, or to transmit the activation movement at least in portions from the distribution installation to a second functional unit (braking means not shown in the bottom of fig 3, rear braking means) of the two functional units; wherein during the normal operation, in an assembled state of the activation installation, on a first portion of the activation movement that acts on the first input of the distribution installation (initial braking), the first input is coupled or is configured to be coupled to the second output for transmitting the activation movement in portions to the second functional unit during the first portion of the activation movement (during initial braking, first input is coupled with second output during initial braking to transmit the braking to the rear braking means, see col 2 lines 36-44); and wherein during the normal operation, at the commencement of a second portion of the activation movement (breaking of right 36 during an application of the brakes as seen in fig 3), the first input and the second output are decoupled for interrupting the transmission of the activation movement to the second functional unit during the second portion of the activation movement (when right 36 snaps, it no longer is coupled to the first input and doesn’t transfer the braking to the rear braking means); wherein during the normal operation, in the assembled state of the activation installation, on the second portion of the activation movement that acts on the first input of the distribution installation, the first input is coupled or is configured to be coupled to the first output for transmitting the activation movement in portions to the first functional unit during the second portion of the activation movement (first output remains coupled to the first input and transfers the braking to the front  braking means, see fig 3); and wherein during the normal operation, in the assembled state of the activation installation, on the first portion of the activation movement that acts on the first input of the distribution installation, the first input is coupled or is configured to be coupled to the first output for transmitting the activation movement in portions to the first functional unit during the first portion of the activation 	
 movement (first input is coupled to the first output to transmit the activation movement to the front braking means).
Regarding claim 5, Liu discloses:
The activation installation according to Claim 1, wherein the activation installation comprises a further flexible transmission element (left 36 as seen in fig 4) configured to transmit the activation movement at least in portions from the first output to the first functional unit (fig 3).
Regarding claim 11, Liu discloses:
The activation installation according to Claim 1, wherein the first input and/or the first output (32) are/is formed by a first coupling element (322), wherein the first coupling element is configured so as to be integral (fig 4), wherein the flexible transmission element at the first input and the first coupling element are configured so as to be integral, and/or wherein the flexible transmission element at the first output and the first coupling element are configured so as to be integral.
Regarding claim 12, Liu discloses:
The activation installation according to Claim 1, wherein the second output is formed by a second coupling element (362), wherein the second coupling element is configured so as to be integral (fig 4).
Regarding claim 16, Liu discloses:
The activation installation according to claim 1, wherein the distribution installation (132) and/or the first functional unit and/or the second functional unit comprise a housing (11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6634467 to Liu.
Regarding claims 18 and 19, Liu does not explicitly disclose a method for activating an activation installation as claimed. However, given the structure of the activation installation disclosed by Liu (per rejection of claim 1 above), it would have been obvious to one of ordinary skill in the art before the effective filing fate of the claimed invention to have used the method as claimed to activate an activation installation.

Allowable Subject Matter
Claims 3-4, 6, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that “the first input and the second output are decoupled for interrupting the transmission of the activation movement to the second functional unit during the second portion of the activation movement during a normal operation of the distribution installation (i.e, each time the activation movement is transmitted)” and “having a cable break is an emergency situation that is outside of normal operation,” Examiner respectfully disagrees. While the emergency break operation does not occur each time the activation movement is transmitted, the distribution installation is designed to work in the emergency situation as described above and that is a normal operation during an emergency situation. If a cable break were to occur and the emergency break operation does not activate in the mentioned above fashion, that would be considered not a normal operation. It is also noted that “each time the activation movement is transmitted” is not recited in the claims and therefore not required. Examiner held an interview with Attorney discussing the claim language and possible amendments for compact prosecution but no specific claim language was agreed to. With the current recitation of “during a normal operation” in the amended claims, the claims do not overcome the prior art rejection for the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675